          Case 6:20-cr-06034-CJS-MWP Document 1 Filed 04/03/19 Page 1 of 11




                         United States District C
                                                 for the
                                       Western District of New York

             United States of Amenca                     )
                                                         )
                         v.                              )         caseNo. le-Mr-        4ll4
                                                         )
QUONDALLD. DAVIS, a/k/a Hot Dog                          )
                                                         )
                      Defendant


                                          CRIN{INAL COMPLAINT

          I, the complainant in this   case, state that the following is true to the best   of my knowledge and
belief.
        Between in or about Aprrl}}l7 and July 2018, in the county of Monroe in the Western District of
New York, the defendant, QUONDALL D. DAVIS did knowingly recruit, enticing, harbor, transport,
provide and maintain a person, that had not attained the age of 18 years and would be caused to engage in
a commercial sex act, in and affecting interstate commerce in violation of Title 18, United States Code,
Sections 1591(a) and 1591(b)(2); and

         Between in or aboutNovember 2017 and April 2018 in the county of Monroe in the Western
District of New York, the defendant, QUONDALL D. DAVIS, did knowingly, in and affecting interstate
commerce, recruit, entice, harbor, transport, provide, and obtain a person, would be caused to engage in a
commercial sex act through the use of force, threats of force, fraud, coercion, or any combination thereof,
in violation of Title 18, United States Code, Sections 1591(a) and 1591(b)(1).


X   Continued on the attached sheet.

Please see attached affidavit
                                                                          (i,             *-
                                                                             Comfil ai nant's Signature



                                                                        Christopher Toscano. TFO FBI
                                                                                Printed name and title
Sworn to before me and signed in my presence.


out", Yls I l,t                                                       n^}*ra-, (t <rr-
                                                                                Judge's signature




City and State: Rochester. New York                           Hon. Marian W. Payson" U .S. Magistrate Judge
                                                                                Printed name and title
        Case 6:20-cr-06034-CJS-MWP Document 1 Filed 04/03/19 Page 2 of 11




                 AFFIDAVTI IN SUPPORT OF A CRIMINAL COMPLAINT




STATE OF NEW YORK )
COUNTY OF MONROE                )   ss:                                   t4-mf444
CITY OF ROCHESTER )


           I, Christopher W. Toscano, having been first duly sworn, do hereby depose and state

as   follows:



           1.    I   am a swom Task Force Officer with the Federal Bureau of Investigation

(FBD and am a Deputy with the Monroe County Sheriffs Office. I have been a member of

the Monroe County Sheriffs Office since February of 2012, and have been assigned to the

Buffalo, New York Division of the Federal Bureau of Investigation, Child Exploitation Task

Force since March of 2017. As part of my daily duties as a Task Force Officer with the

FBI,   I   am curently assigned to a squad that is responsible for investigating, among other

things, human trafficking, to include sex trafficking.




           2.    I am ffained to invesigate   and have participated in investigations involving a

wide range of local, state, and federal criminal violations. During my employment with the

FBI and Monroe County Sheriffs Office, I have had extensive training in the methods used

by pimps to operate in the commercial sex industry. During my duties, I have participated

in the execution of multiple search warrants for various violations of Federal law and have

seized evidence in connection with such warrants.
      Case 6:20-cr-06034-CJS-MWP Document 1 Filed 04/03/19 Page 3 of 11




       3.     This affidavit is submitted for the limited purpose of establishing probable

cause to believe that QUONDALL         D. DAVIS, bom v,x/xx/1994, while in the Westem
District of New York:

              a.     knowingly recruited, enticed, harbored, ffansported, provided and
                     obtained a person, that had not attained the age of 18 years and would
                     be caused to engage in a commercial sex act, in and affecting interstate
                     commerce, in violation of Title 18, United States Code Sections
                     1591(a) and 1591(b)(2); and

              b.     knowingly, in and affecting interstate commerce, recruited, enticed,
                     harbored, transported, provided, and obtained a person, that would be
                     caused to er;rgage in a commercial sex act through the use of force,
                     threats of force, fratd, coercion, or any combination thereof, in
                     violation of Title 18, United States Code, Sections 1591(a) and
                     1se1(bx1).




       4.     The information contained in this affidavit is based upon my personal

knowledge and observation, my training and experience, conversations with other law

enforcement officers and witnesses, and the review of documents and records. Because this

affidavit is being submitted for the limited purpose of securing a criminal complaint, I have

not included each and every fact known to me conceming this investigation.        I   have set

forth only the facts that    I    believe are necessary   to   establish probable cause that

QUONDALL D. DAVIS did knowingly violate Title 18, United States Code, Sections
1591(a), 1s91O)(1) and 15e1(b)(2).




                        BACKGROUND OF THE II{\{ESTIGATION



       5.     On February 28, 2018, during the course of a prostitution detail, members of

the Monroe County Sheriffs Office (MCSO) arrested Minor Victim 1 (MVl)                    and
       Case 6:20-cr-06034-CJS-MWP Document 1 Filed 04/03/19 Page 4 of 11




Cooperating Witness 1 (CW1) for prostitution. At the time of the arrest,     MVl   was 16 years

old.



        6.     On March 21,2018, your affiant spoke with      CWl who provided the following

information. CW1 knows amale who         goes by the name   "Hot Dog" that has approximately

four (4) different females prostituting for him, three of which CW1 identified by name.

CW1 described the prostitution ring as follows: "Hot Dog" would place an ad on the

website "backpage.com". Once a       "lick" (a customer) would contact the phone number on

the ad, "Hot Dog" would then reach out to one of his girls and have them picked rp by a

driver. CWl    indicated that "Hot Dog" would use his Facebook account to contact the girls

and use the phrase "You trying to      jug". CWl      stated *rat   if "Hot Dog" sent you this
message it was implied that a date was set up to get    money. CWl provided the Facebook

account "Longway Checkz" as belonging to "Hot          Dog". CWl then stated that after the
girl finished with the date, she was to give half of the profits to "Hot Dog".



        7.     CWl    also stated that "Hot Dog" would have his girls have sex with different

guys   in order to receive "boy". It should be noted that the term "boy" is often used to
describe the drug   heroin. CWl   stated if the girls received "boy" they were to give all of the

"boy" to "Hot Dog" and they would not get any money in return. CW1 indicated *rat

"Hot Dog" has btagged about making thousands of dollars in a night from his                 girls

prostituting. CWl indicated that she believes the gul MV1 has prostituted for "Hot Dog"

on more than2} occasions and has performed the following acts with clients in exchange for

money: sexual intercourse, oral sex and anal sex. CW1 also indicated that "Hot Dog"
     Case 6:20-cr-06034-CJS-MWP Document 1 Filed 04/03/19 Page 5 of 11



would supply condoms to the girls and he typically would always have two phones on his

person. CW1 described those phones as being an iPhone and ablack/gray android type

phone. CWl indicated that the android phone was "Hot Dog's" phone used for clients.



      8.     Your affiant conducted identification procedures with CWl, MYz and MV3.

They identified DAVIS as "Hot Dog".



      9.         On March 22,20t8, your affiant obtained a signed state search warrant from

Honorable Vincent Dinolfo authorizing the search and seizure of the Facebook account

"Longway Checkz", which belongs to DAVIS.



      10.    Your affi.ant reviewed DAVIS's Facebook account and observed, among other

items, a photo     of a contact with the name "LongWay" and the mobile number "+1
315-992-XXXX" attached. Using a law enforcement database, your affiant entered this

cellphone number and observed one advertisement associated wittr prostitution       in   the

Syracuse,   NY   area using that number. Your affiant also observed photographs depicting

two different cell phones, one being an iPhone and one being what appears to be a ZTE

android cell phone. Both cell phones appear to be similar to the phones described by CW1

as belonging to DAVIS. Your affiant further observed Facebook                   Messenger

communications between DAVIS and MV1, and additional young females known to your

affiant including, Minor Victim       2 MV2) and Minor Victim 3 (MV3).               These

communications took place between August 2017 and2018.
      Case 6:20-cr-06034-CJS-MWP Document 1 Filed 04/03/19 Page 6 of 11




       11.     In December 2018 your affiant interviewed CWl          agarn and   CW1 stated that

DAVIS continued to have minors working for him including MV1 and two other minors

CW1 knew by name. CW1 indicated the girls would be posted on the                         websites

"bedpage.com" and "cityxguide.com". CW1 indicated DAVIS reached out requesting

CWl post prostitution advertisements for him         using the phone number 7L6-202-XXX.

Using a law enforcement database, your affiant entered the phone number 7|6-202-XXXX

and located approximately eight (8) advertisements associated with prostitution.




                  INTERyTEW OF MrNOR VTCTIM               I (DOB 10/XXl01


        12.    On December 19,2018, TFO Carlton Turner and your affiant interviewed

MVl (DOB l0/XX/01). MVl           stated she was prostituting for   DAVIS. MV1 indicated first
prostituting for DAVIS when she was 16 years      old. MV1    stated she would give half of the

money she eamed from prostitution          to DAVIS. MV1            indicated never seeing ttre

prostitution advertisements but indicated DAVIS would give her the name "t'ny" when

meeting a client. MV1 statedthat DAVIS would have parties to recruit guls and that he

would give his girls molly (ecstasy) if they wanted it.



                 INTERyIEW OF MrNOR VICTIM 2 (DOB-11/XX/99)



       13.     On March 7, 2019, TFO Carlton Tumer and your affiant interviewed MV2

@OB    ll/XX/gg).     MV2 stated   she began   prostituting for DAVIS when she was L7 years

old and continued prostituting for him when she was an adult. MY2 turned 18 in
       Case 6:20-cr-06034-CJS-MWP Document 1 Filed 04/03/19 Page 7 of 11




November 2017. I|dY2 indicated that after she tumed 18, DAVIS began forcing her to

prostitute. MV2 stated when she was 17 years old, she asked DAVIS for a                 ide.   When

MV2 got into DAVIS' vehicle, he drove her to a parking lot on Buffalo Road, Gates, New

York. MY2 indicated that DAVIS then proceeded          to call someone and hand her the phone

and told her to talk to the person because she was going to go see     him.   IV,4Y2   indicated   ftat
she told DAVIS no, but DAVIS responded by threatening            to "beat her ass" and leave her

behind if she did not get out of the car.



       L4.       When asked what DAVIS expected NfI/z to do with the client, MV2 stated

that DAVIS was talking to the man as a female and told MY2 she was to get $120 for 30

minutes   wift   the client. MV2 then stated that DAVIS instructed her to not stay with the

man the whole time and she was to give half of her money to DAVIS. NN2 explained this

instance was the first time MV2 had ever prostituted. When asked what sexual act DAVIS

expected IIIIY2 to perform on the male, MV2 stated     "I   was to suck his dick with the condom

on".



       15.       MV2 stated that DAVIS gave her instructions on how to service clients such

as, "get the money first" and "don't do too much and don't take too      long". MY2 stated she
prostituted for DAVIS two times when she was 17 years old and both times gave DAVIS

half of the money she earned.



       16.       MV2 stated that when   she was 18 years old, she was staying at the     Motel6 on

Buell Road with DAVIS. }MVz indicated that she prostituted for DAVIS while staying at
     Case 6:20-cr-06034-CJS-MWP Document 1 Filed 04/03/19 Page 8 of 11




the Motel 6, and indicated   it   was more than 10 times. When asked       if MV2   wanted to

prostitute for DAVIS at the Motel 6, MY2 stated "no" and indicated that DAVIS had

threatened and physically assaulted MV2.



       L7. When asked what             name DAVIS gave IN,IY2           for the prostitution
advertisements, MV2 stated   "lady". When asked if DAVIS took any photographs         of MV2

for the advertisements, MV2 stated "yes" and indicated they were of panties and one of

MY2 covering up a tattoo on her chest. NNZ then stated that she believes DAVIS placed

something into her drink because she woke up one moming and saw the name "Hot Dog"

tattooed on her chest. MV2 then stated that at no time would she ever knowingly get "Hot

Dog" taffooed on her body.



      18.    NNz then stated that when     she was 17 years   old, DAVIS took a video of her

masturbating and sent it to a male. When asked why DAVIS sent this video to the male,

NN2 stated DAVIS used the video as a way to get 'Johns" (clients) to pay more money

when seeing MV2. When asked           if MV2   met with this male, MV2 stated "yes" and

indicated receiving 200 dollars after performing oral ard vaginal sex on the male. When

asked where this incident occured, N[Vz stated     it   occurred at a ffack stop in Henrietta.

MYz indicated   she gave half of the money she eamed ttris night to   DAVIS.



      19.    When asked how DAVIS forced MV2 to prostitute after she tumed 18 years

old, MV2 indicated that between November 2017 and April 28,2018, DAVIS beganbeating

her and threatening her. }[vIY2 indicated that when she was around DAVIS, she would
       Case 6:20-cr-06034-CJS-MWP Document 1 Filed 04/03/19 Page 9 of 11




have anxiety and DAVIS would prevent her from using her        inhaler. When        asked if DAVIS

ever hit MV2 because she did not want to prostitute for him anymore, MV2 stated "yes".

When asked if DAVIS ever used any weapons, MV2 stated "yes" and indicated that DAVIS

stabbed her with a screwdriver. When asked why DAVIS stabbed              NNZ,MY2 stated it was

because she tried to "tell on him" for other   incidents. TFO Carlton Tumer then asked l[dY2

where DAVIS stabbed her to which MY2 stated, "my         side". MV2 then stated ttrat DAVIS
has thrown a   DVD Player and a toaster at the head of IV.IYZ. NN2 indicated *rat DAVIS

also used a cell phone to beat her and held a knife to her   neck. At that point, MYzbegan

showing the different scars she received from DAVIS.




        20.    NfI/z confirmed that when   she was 17 years old   DAVIS had her prostitute for

him approximately two times; each time she received approximately 120 dollars and gave

DAVIS half of her eamings.         }v-{V2 confirmed   that when she was 18 years old,          she

prostituted for DAVIS "more than 10 times" in a week. When asked how many months

this occurred, MY2 stated approximately 6 months. MV2 indicated that she was to give

DAVIS either all or some of the money she earned from prostitution. MV2 indicated that

DAVIS forced her to prostitute on November 29       and continued     until April 28.



        21.    When asked    if   DAVIS knew how old        I0l.4Y2   was when she first began

prostituting for him, NN2 stated "yes" and indicated telling DAVIS that she was 17 years

old.   When asked if DAVIS knew how old MV1 was, NNz stated that bottr her and DAVIS

knew MV1 was in high school because DAVIS would get mad when MV1 did not come out
     Case 6:20-cr-06034-CJS-MWP Document 1 Filed 04/03/19 Page 10 of 11



to make money. N[I/2 indicated ttrat DAVIS would give the girls "molly" as a means to

keep them up and prostituting longer.




       22.     N[I/z stated she recognized the Facebook name "Longway Checkz" as
belonging to   DAVIS. Your    affrant then showedMY2 Facebook conversations between her

and DAVIS in which DAVIS was directing NNz to engage in prostitution. I[ldY2 indicated

that she recalled that incident and stated that she was "forced" to engage in prostitution.




                               INTERYIEW OF MINOR YICTIM               3




       23.     On March 21, 2019, SA Barry Couch and your affiant interviewed MV3

@OB:   7   /XX/00). MV3 acknowledged      prostituting for DAVIS approximately three or four

times when she was 17 years    old. MV3 turned 18 in July 2018. MV3         stated that DAVIS

would set up the dates and that she would give DAVIS half of the money she eamed from

prostitution. When asked      if DAVIS took MV3 to any hotels, MV3             stated   "rro" afld
indicated that she would get picked up by a 'John" and go to his house.




       24.     Your affiant read Facebook conversations involving DAVIS and MV3 where

DAVIS is directing MV3 to prostitute in May 2017, when MV3 was 16 years old. Your

affiant then read to MV3 Facebook conversation on June 27, 2017, between "Longway

Checkz" and MV3 in which DAVIS is directing MV3 to "call this         lick".   Davis provided a

phone number and told MV3 that her name is         "Tiny". When asked if MV3 recalls this
conversation, MV3 stated "yes".
     Case 6:20-cr-06034-CJS-MWP Document 1 Filed 04/03/19 Page 11 of 11



        25.     Your affiant then read to MV3 another Facebook conversation occurring on

July 9,2017 and July 10, 2017, between "Longway Checkz" and MV3 in which DAVIS

indicates having "a lick for 150" and directing MV3 to meet the    lick.   When asked if MV3

recalled this conversation, MV3 stated "yes" and indicated that DAVIS had her prostitute

forhim thatday.



                                       CONCLUSION



        Based upon the foregoing,    your afftant respectfully submits that there is probable

cause   to believe that QUONDALL D. DAVIS violated Title 18, United States               Code,

Sections 1591(a) and 1591(b)Q) bV knowingly recruiting, enticing, harboring, ffansporring,

providing and obtainng a person, that had not affained the age of 18 years and would be

caused to engage in a commercial sex act in and affecting interstate commerce; and Title 18,

United States, Code Sections 1591(a) and 1591(b)Q)         bV    knowingly,   in and   affecting

interstate commerce, recnriting, enticing, harboring, ffansporting, providing, andobtaining a

person, that would be caused to engage in a commercial sex act through the use of force,

threats of force, ftaud, coercion, or any combination thereof.


                                            cbf *
                                            Ctrirto@
                                           Task Force Officer
                                           Federal Bureau of Investigation

Swom to before me this
 ara   day ofAprtl2}lg.
(Y1o")o,
           -,aTrut
                     t-
HON. MARIAN W. PAYSON
United States Magistrate Judge
                                              t0
